Matter of People ex rel. Magana v Brann (2019 NY Slip Op 04103)





Matter of People ex rel. Magana v Brann


2019 NY Slip Op 04103


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Friedman, J.P., Gische, Tom, Webber, Gesmer, JJ.


9436 30056/19 -1903] 450347/19 221/19

[*1]In re The People of the State of	 New York, ex rel. Alma Magana, on behalf of Jose Gonzalez, Petitioner-Appellant,
vCynthia Brann, Commissioner, New York City Department of Correction, Respondent-Respondent.


Janet E. Sabel, The Legal Aid Society, New York (Alma Magana of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ariel E. Douek of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Michael J. Obus, J.), entered on or about April 4, 2019, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
ENTERED: MAY 28, 2019
CLERK